IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JOSEPH E. DE RITIS,                   : No. 594 MAL 2014
                                      :
                 Petitioner           :
                                      : Petition for Allowance of Appeal from the
                                      : Order of the Commonwealth Court
           v.                         :
                                      :
                                      :
UNEMPLOYMENT COMPENSATION             :
BOARD OF REVIEW,                      :
                                      :
                 Respondent           :
                                      :
DELAWARE COUNTY PUBLIC                :
DEFENDER'S OFFICE,                    :

                  Intervenor


                                      ORDER


PER CURIAM

     AND NOW, this 24th day of February, 2015, the Petition for Allowance of Appeal is

DENIED.